 


115 HRES 562 EH: Providing for consideration of the bill (S. 585) to provide greater whistleblower protections for Federal employees, increased awareness of Federal whistleblower protections, and increased accountability and required discipline for Federal supervisors who retaliate against whistleblowers, and for other purposes; providing for proceedings during the period from October 16, 2017, through October 20, 2017; and providing for consideration of motions to suspend the rules.
U.S. House of Representatives
2017-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 562 
In the House of Representatives, U. S.,

October 11, 2017
 
RESOLUTION 
Providing for consideration of the bill (S. 585) to provide greater whistleblower protections for Federal employees, increased awareness of Federal whistleblower protections, and increased accountability and required discipline for Federal supervisors who retaliate against whistleblowers, and for other purposes; providing for proceedings during the period from October 16, 2017, through October 20, 2017; and providing for consideration of motions to suspend the rules. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (S. 585) to provide greater whistleblower protections for Federal employees, increased awareness of Federal whistleblower protections, and increased accountability and required discipline for Federal supervisors who retaliate against whistleblowers, and for other purposes. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Oversight and Government Reform; and (2) one motion to recommit.  2.On any legislative day during the period from October 16, 2017, through October 20, 2017— 
(a)the Journal of the proceedings of the previous day shall be considered as approved; and  (b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment. 
3.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by section 2 of this resolution as though under clause 8(a) of rule I.  4.It shall be in order at any time on the legislative day of October 12, 2017, or October 13, 2017, for the Speaker to entertain motions that the House suspend the rules as though under clause 1 of rule XV. The Speaker or his designee shall consult with the Minority Leader or her designee on the designation of any matter for consideration pursuant to this section. 
 
Karen L. Haas,Clerk.
